Citation Nr: 1102856	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-37 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to February 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claim.  The DRO hearing was scheduled and subsequently held in 
March 2009 at the Little Rock RO.  The appellant testified at 
that time and the hearing transcript is of record.  In August 
2010, the Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board accepts the Veteran's assertion of noise exposure 
in service as credible and consistent with his established 
service.

2.  The Veteran currently has a bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385 (2010).

3.  The Veteran has competently and credibly reported a 
continuity of symptomolgy of bilateral hearing loss since 
separation from service.

4.  The Veteran has competently and credibly reported a 
continuity of symptomolgy of tinnitus since separation from 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307, and (ii) present manifestations 
of the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss to be an organic disease of the nervous system and 
therefore a presumptive disability.

The absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  When a Veteran does not meet the 
regulatory requirements for a disability at separation, he can 
still establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

At the outset of this discussion, the Board notes that it appears 
that the Veteran's service medical and personnel records have 
been destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973 and have not been located.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

In December 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) audiological examination.  The Veteran reported 
that he had hearing problems since separation from service.  The 
Veteran attributed his hearing loss to military noise exposure 
including exposure to 105 mm. and 155 mm. howitzers.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
80
80
LEFT
25
25
60
70
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

Tympanometry showed normal middle ear pressure and static 
admittance in each ear with no ipsilateral acoustic reflex noted 
at 1000 Hertz (Hz) in either ear.  The Veteran was reported to 
deny tinnitus on three occasions during the examination including 
once under the headphones to ensure audibility.

The examiner diagnosed the Veteran with hearing within normal 
limits from 250 Hz to 1500 Hz, sloping to a moderately severe 
sensorineural hearing loss at 2000 Hz, and a severe loss from 
3000 Hz to 8000 Hz.  The examiner stated that there was a letter 
written by the Veteran in the claims file that indicated that 
artillery was set up 100 yards from his position.

In a statement dated in February 2009 the Veteran reported that 
his hearing loss was very noticeable in 1955.  He indicated that 
at that time he was a television serviceman and that he had 
difficulty hearing sound distortions that customers complained 
about.

In April 2009 the Veteran was afforded a VA C&P audiological 
examination.  The Veteran reported that he had hearing 
difficulties since he served in Korea in 1951.  The Veteran 
reported that his hearing loss presents a problem understanding 
his wife, at church, watching television, and in numerous other 
settings.  The Veteran indicated that he was exposed to loud 
noise from 105 mm. and 155 mm. howitzers while in service.  The 
Veteran reported a constant bilateral static sound that he had 
heard since June 1951.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
75
75
LEFT
15
15
40
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The examiner diagnosed the Veteran with hearing within normal 
limits through 1500 Hz with mild to severe sensorineural hearing 
loss from 2000 Hz to 8000 Hz bilaterally.  The examiner stated 
that due to conflicting histories, it would not be possible to 
provide an opinion without resorting to speculation.

At a hearing before a DRO the Veteran testified that he served 
with the signal corps while in Korea.  He reported that was a 
radio operator and that he operated his radio out of the back of 
a three-quarter ton truck.  He indicated that he would be 
dispatched to an artillery battery when the battery lost its land 
line communication and was, therefore, located close to the 
howitzers.  The Veteran stated that he was approximately 50 yards 
from the howitzers when he provided communication for the 31st 
Regiment.  The Veteran reported that he has heard a static like 
noise since service.  He indicated that he denied ringing in his 
ears at the first VA medical examination because he hears a 
static like noise rather than ringing.  The Veteran reported that 
upon separation from service he took a correspondence course in 
radio and television repair.  He stated that he had difficulty 
hearing sound problems that customers complained about and, 
therefore, had difficulty fixing their radios and televisions.  
The Veteran reported that he had minimal noise exposure after 
service with the most being when he repaired typewriters.  Prior 
to service, the Veteran reported that he had hunted with a .22 
rifle.

In March 2009 the Veteran underwent an outpatient audiology 
consultation.  The Veteran reported that he had a history of 
using hearing aids four to five years prior to the consultation.  
Otoscopic inspection was noted to be unremarkable.  The Veteran 
was noted to have had his hearing sensitivity tested in December 
2008 and that the test revealed normal hearing through 1500 Hz 
sloping to a severe loss from 3000 Hz to 8000 Hz.  Tympanometry 
showed normal middle ear pressure and admittance in December 2008 
and there were no acoustic reflexes at 1000 Hz.  Word recognition 
scores were noted to be 94 percent in each ear.

In an addendum to the consultation the Veteran was reported to 
have previously complained of tinnitus; however, the prior 
audiologist only asked about "ringing" in the ears and he 
experienced "static."  The Veteran was noted to have reported 
that he experienced the "static" sound since service.

Subsequently in March 2009, the Veteran was prescribed hearing 
aids.

At the hearing before the undersigned Acting Veterans Law Judge, 
the Veteran testified that he was a high speed radio operator 
assigned to the 7th Signal Company of the 7th Infantry.  The 
Veteran indicated that he was stationed approximately 100 yards 
from the artillery.  He stated that he has had difficulty with 
hearing since service.  The Veteran explained that he first noted 
word discrimination difficulty when he came home from the Army 
and that he was subsequently found to have a high frequency 
hearing loss.  The Veteran testified that he has had a static 
sound in his ears since service.  

The Veteran has submitted letters, written while in service, 
indicating his participation in the Korean Conflict.  In a letter 
dated in June 1951 the Veteran stated that he was "stuck" with 
heavy artillery.

The Board finds that entitlement to service connection for 
bilateral hearing loss and tinnitus is warranted.  Audiological 
evaluation results from December 2008 and April 2009 reveal that 
the Veteran has a current bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  In addition, the Veteran has been 
consistently reported to complain of a static sound in his ears.  
The Board notes that in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  As such, the Board finds that the Veteran 
has competently and credibly reported that he has tinnitus.

The Veteran has consistently reported that as a radio operator he 
was stationed close to 105 mm. and 155 mm. howitzers to provide 
communication support.  The Veteran's service personnel record 
reveals that the Veteran was awarded the Korean Service Medal, 
that the Veteran served in the Signal Corp, and that the Veteran 
completed Radio Set training.  In addition, the Veteran has 
submitted a letter that he wrote in June 1951 where he reported 
that he was stuck with heavy artillery.  As such, the Board finds 
that the Veteran has competently and credibly reported that he 
was exposed to loud noise in service.  

The Veteran has competently and credibly reported that he had 
difficulty working as a television and radio repairman shortly 
after separation from service due to his difficulty hearing sound 
problems with the equipment he was repairing.  Subsequently, as 
noted above, the Veteran has been diagnosed with bilateral 
hearing loss and a static sound in the ears.  The Veteran has 
consistently reported that he has had hearing loss and tinnitus 
since separation from service.  As such, giving the Veteran the 
benefit of the doubt, the Board finds that the Veteran has had 
bilateral hearing loss and tinnitus since separation from service 
and, therefore, entitlement to service connection is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


